DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It appears as the dispensing step of claim 73 is redundant. It is unclear if the dispensing step of claim 73 is the same or different from that of claim 67.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 67-69, 72-74, and 79-82 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Tokiwa et al., US 7,439,076 (EP 1306675).
Tokiwa discloses a method of pipetting liquid via an analyzer (Fig. 3) using a liquid handling apparatus (Fig. 1).   
FIG. 1 is a schematic diagram of a liquid handling apparatus according to one embodiment of the present invention. A conductive pipetting probe 1 has a conductive tip 2 on the lower end of the probe 1. The probe 1 is connected to a syringe 4 with a tube 3. The syringe 4 is driven by a syringe driving mechanism 11 which is controlled by a control section 7. A pump 32 pumps up water from a water tank 13 to fill the syringe 4, the tube 3, and the probe 1 with water prior to pipetting of a sample liquid. (column 2, lines 36-50).
FIG. 3 is a plan view of an automatic analyzing unit using the liquid handling apparatus according to one embodiment of the present invention. This embodiment is suitable for analysis of immune items. A plurality of liquid containers 20 are arranged in three concentric circles on a reagent disk 21 which is rotated by a motor. A plurality of reaction containers 22 are disposed in a circle on a thermostatic bath 23 which is rotated by a motor. (column 3, lines 46-56).
Figures 4-5 diagram steps of a method that provides the same equivalent steps of the instant claims. See corresponding descriptions of such Figures. 
The sample probe 1 moves to the sample suction position 29 (Step 1090), moves down into the liquid container 12 at the suction position 29 until the surface of the sample liquid to be pipetted is detected (Step 1091), draws the sample into the tip 2 on the lower end of the sample probe 1 by suction (1092), move back to the original height (Step 1093), moves to the sample pipetting position 25 (Step 1094), moves down by a preset distance (Step 1095), discharges the sample liquid into the reaction container 22 containing the reagent at the sample pipetting position (Step 1096), moves down again into the reaction container at the sample pipetting position 25, draws a mixture of the sample and the reagent from the reaction container 22 at the sample pipetting position into the tip 2 on the lower end of the sample probe 1 by suction (1097), discharges the drawn mixture again into the reaction container 22 from the tip 2 (Step 1098), and moves back to the original height. Step 1098 is to stir the mixture completely and accelerate its reaction. The sample probe 1 moves to the tip disposal position 41 (Step 110) and disposes of the tip there (Step 111). (last paragraph beginning at column 4, line 60; Applicable to claims 67-68, 73-74, 79-82).
As to claims 68, when the pipetting probe 1 goes down by the probe lifting and transferring mechanism 5 and the conductive tip 2 touches a liquid in the liquid container 12, the static capacity between the conductive probe 1 and the container holder 33 varies. The static capacity measuring section 9 measures the static capacity. The level judging section 10 detects a change in the static capacity and sends it as a liquid level signal to the control section 7. (column 7, last paragraph, line 65).
As to claim 72 and 81, it is noted that renaming the first and second vessel as a sample vessel and reaction vessel does not provide for any further structural distinctions, whether or not one chooses to refer to a vessel by such names is subjective, matter of choice. They are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 74: disclosed in (figure 5; 1097, 1098). 
Claim 79: disclosed in (figure 5; 1096). 
Claim 82: disclosed in (figure 5 ref; 1091).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 70-71 and 75-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokiwa et al., US 7,439,076 (EP 1306675).
Tokiwa does provide for a comparison of the volumes nor specify that the aspirating and dispensing of volumes occurs for 6 volumes. 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
Tokiwa does disclose that the device is capable of sucking and ejecting amounts such as 4 l and 50 l and such steps can be repeated. (column 5, lines 40-67). 
It would have been within the common sense, predictability, knowledge and skill of one of ordinary skill in the art before the effective filing date of the invention to recognize that  volumes less than and greater than 25 l and equal volumes can be employed with the ability of reproducing the results of the steps with accuracy and precision within a liquid handing method including repeating the steps of sucking and dispensing. 
Claim(s) 83-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokiwa et al., US 7,439,076 (EP 1306675) as applied above, and further in view of Li et al. US 7,603,899.
Tokiwa does not disclose employing pressure to detect the fluid level. 
The use of pressure sensors were previously know in the art as exemplified by Li at al. which discloses when the probe is in contact with the liquid surface, a liquid surface contacting indication signal needs to be output to a control unit for controlling the motor, so as to control the motor to stop. The prior liquid level detecting technologies for the automatic biochemical analyzer mainly include a capacitance change type liquid level detecting, a pressure sensing type liquid level detecting, a wireless transmission and receiving type liquid level detecting and so on.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Tokiwa to include employing a pressure sensor to determine the liquid level within a vessel and control relative movement of a probe and vessel as taught by Li et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/             Primary Examiner, Art Unit 1798